DETAILED ACTION
Status
1.	This Office Action is responsive to claims filed for app no. 16490896 on September 04, 2019. Please note claims 1-13 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for allowance
3.	Claims 1-13 are allowed.
The following is an examiner’s statement for reasons for allowance:
Jun et al. (US 20170206859 A1) disclose the general teachings of stain compensating apparatus/method for curved display panel in which a camera captures a display image from the display panel; an input signal processing part that generates a luminance profile based on the display image captured by the camera; an edge compensating part that compensates the luminance profile of a curved portion of the display panel; and a stain compensating value generating part that generates a stain compensating value for a pixel of the display panel using the compensated luminance profile (see Figs. 1-4).
Deng et al. (US 20180040295 A1) discloses the general teachings of a method for calibrating and compensating the brightness unevenness of an OLED display panel, wherein the method includes: getting a brightness matrix of an OLED display panel in at least three gray scales, and determining a uniform brightness area and an uneven brightness area, and calculating a fitting Gamma value of each pixel corresponding to the at least three gray scales in the uneven brightness area, and fitting the fitting Gamma curve of the each pixel in the uneven 
Wang et al. (US 20080284794 A1) discloses the general teachings of a method for eliminating Mura defects in image display system (abstract; paragraph [0027]; paragraph [0028]).
As per claim 1, the prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. Specifically, Mura compensation method comprising: dividing each of the curved portions into a plurality of blocks; acquiring, in response that each of the sub-pixels with the same light color is lit up with a plurality of grayscale values, for a plurality of measured luminance values of each of the illuminated sub-pixels in the non-curved portion and a plurality of measured luminance values of each of the illuminated blocks in the curved portions, wherein each of measured luminance values has a corresponding relationship with one of the grayscale values; and using the plurality of measured luminance values and the grayscale values in a gamma relational expression between luminance and grayscale values according to the corresponding relationship, solving for a plurality of coefficients and a gamma value in the gamma relational expression between luminance and grayscale values by a fitting process, finding a theoretical luminance value corresponding to each of the grayscale values in a gamma curve according to the gamma value, and using the theoretical luminance value, the coefficients, and the gamma value in the gamma relational expression between luminance and grayscale values to solve for a compensation grayscale value, in the context of performing a compensation for Mura to solve phenomenon of bright spots or brightness non-uniformity of the screen for effectively improving display effect of the curved screen having curved portion and non-curved portion.
Independent claims 6 and 9 each recites similar specific details from claim 1 and allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNA P. NEUPANE whose telephone number is (571)270-7291.  The examiner can normally be reached on Monday - Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISHNA P NEUPANE/Primary Examiner, Art Unit 2693